DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narad et al. U.S. Patent Application Publication US2006/0236011.
As per claim 1, Narad teaches an apparatus comprising: memory access circuitry to access a memory system (¶ 0023); 5a plurality of memory mapped registers, including at least an insert register and a producer pointer register (¶ 0025); and control circuitry to perform an insert operation in response to receipt of an insert request from a requester device sharing access to the memory system, the insert request specifying an address mapped to the insert register and an indication of a payload (¶ 0026, 0028), 10the insert operation including controlling the memory access circuitry to write the payload to a location in the memory system selected based on a producer pointer value stored in the producer pointer register (¶ 0034), and updating the producer pointer register to increment the producer pointer value (¶ 0035).
As per claim 17, Narad teaches an apparatus according to claim 1, further comprising at least one requester device configured to issue the insert request (¶ 0001).
As per claim 18, Narad teaches an apparatus according to claim 1, further comprising a plurality of requester devices each configured to issue the insert request (¶ 0001).
As per claim 19, Narad teaches a method for an apparatus comprising memory access circuitry to access a memory system and a plurality of memory mapped registers, including at least an insert register and a producer pointer register; the method comprising: receiving an insert request from a requester device sharing access to the memory 25system, the insert request specifying an address mapped to the insert register and an indication of a payload; and in response to receipt of the insert request, performing an insert operation including controlling the memory access circuitry to write the payload to a location in the memory system selected based on a producer pointer value stored in the producer pointer register, 30and updating the producer pointer register to increment the producer pointer value (¶ 0023, 0025, 0034, 0035, 0026, 0028 as mapped in claim 1).
As per claim 20, Narad teaches an apparatus receiving device comprising: means for accessing a memory system; a plurality of means for memory mapped register storage, including at least a means 35for storing an insert value and a means for storing a producer pointer value; and means for performing an insert operation in response to receipt of an insert request from a means for requesting which shares access to the memory system, the insert request P06707US.family23 P121559US specifying an address mapped to the means for storing the insert value and an indication of a payload, the insert operation including writing the payload to a location in the memory system selected based on the producer pointer value, and updating the means for storing the producer pointer value to increment the producer pointer value (¶ 0023, 0025, 0034, 0035, 0026, 0028 as mapped in claim 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-6, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narad in view of Arndt U.S. Patent Application Publication US 2009/0187682.
 	As per clam 2, Narad teaches the apparatus according to claim 1.  Arndt teaches wherein the insert operation includes returning a status indication to the requester device (¶ 0039).  It would have been obvious to one of ordinary skill in the art to use the process of Arndt in the process of Narad.  One of ordinary skill in the art would have been motivated to use the process of Arndt in the process of Narad because Arndt teaches data order integrity of a circular buffer, an explicit desire of Narad.
As per clam 3, Arndt teaches the apparatus according to claim 2, wherein the status indication comprises a multi- bit error code (¶ 0039).
As per clam 5, Arndt teaches the apparatus according to claim 2, in which the status indication is indicative of at least one of: whether a buffer region of memory, which includes the location selected 30based on the producer pointer value and is for queuing payloads awaiting processing by consumer circuitry, is full (¶ 0033); whether the consumer circuitry is stalled so that it cannot accept new payloads for processing; and whether the payload specified by the insert request is malformed or unsupported by the consumer circuitry.
As per clam 6, Arndt teaches the apparatus according to claim 2, wherein the status indication comprises the producer pointer value read from the producer pointer register in response to the insert request, or an incremented producer pointer value (¶ 0039).
As per clam 13, Arndt teaches the apparatus according to claim 1, comprising: a consumer pointer register to store a consumer pointer value; and consumer circuitry to perform a consume operation comprising reading a consumed payload from a memory system location identified based on the consumer 35pointer value, performing an action based on the consumed payload, and incrementing the consumer pointer value (¶ 0006).  
As per clam 14, Arndt teaches the apparatus according to claim 13, wherein the consumer circuitry has a different view of the memory system to a view of the memory system provided to the requester device (¶ 0039, 0046).
As per clam 15, Arndt teaches the apparatus of claim 13, wherein the consumer circuitry comprises at least one of: 5an 1/O memory management unit; a hardware accelerator; a graphics processing unit; and a network interface (¶ 0006).
As per clam 16, Arndt teaches  10the apparatus according to claim 13, comprising a forwarding path to forward, in response to the insert request, the payload specified by the insert request to the consumer circuitry to trigger the consumer circuitry to perform an action based on the forwarded payload (¶ 0006).


Allowable Subject Matter
Claims 4, 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0332755 to Bu:  Mult-core thread synchronization in a shared ring buffer.
US 2006/0277126 to Rosenbluth:  Producer/Consumer ring credit management.
US 2013/0081060 to Otenko:  Producer message insertion ordering.
US 2018/0253890 to Cook:  Consumer and producer pointer use in a recirculating ring buffer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113